.    .




                       EATTORNEY     GENERAL
                            OF-TEXAS
                                AUSTIN ==.I'eKAe
    PRICE   DANIEL
    ATTORNEY GENERAL                 June 23, 1950




          Hon. Homer P. Garrison, Jr., Director
          Texas Department of Public Safety
          Austin, Texas
                                        Opinion No. V-1073
                                        Re: The legality of sales by a
                                             used car dealer of motor
                                             vehicles not registered In
                                             Texas for the current year;
                                             and related questlons.
          Dear Col. Garrison:
                   Your request for an opinion presents the following
          questions:
                    Does Article 1434, Penal Code of,Texas, as
               amended and enacted by the 50th Texas Legislature
               permit the transfer or sale by a used car dealer
               of a used motor vehicle not registered for the
               current year?
                    Can a temporary cardboard dealer's license
               plate be used on a second-hand car by a non-
               dealer purchaser when such used car has not been
               registered for the current year?
                   Article 1434 of Vernon's Penal Code, as amended, reads
          as follows:
                    "No person, acting for himself or another,
               shall sell, trade or otherwise transfer any used
               or secondhand vehicle required to be reglstered
               under the laws of this State unless and until
               said vehicle at the time of delivery has been
               duly registered in this State for the current
               year under the provisions of said law; provided,
               however, that a dealer may demonstrate such
               motor vehicle for the purpose of sale, trade
               or transfer under a dealer's license plate issued
               such dealer for demonstration purposes. Whoever,
               acting for himself or another, sells, trades, or
               otherwise transfers any such vehicle shall deliver
               to the transferee at the time of delivery of the
               vehicle the license receipt Issued by the depart-
               ment for registration thereof for the current year
Hon. Homer P. Garrison, Jr., page 2        v-1073


   and a properly asslgned Certificate of Title or
   other evidence of title as required under the
   provisions of Article 1436-l of the Penal Code
   of the State of Texas. Whoever, acting for hlm-
   self or another, sells, trades or otherwise
   transfers any secondhand or used vehicle without
   delivering to the transferee at the time of
   delivery of the vehicle the license receipt
   issued therefor for the current year and a
   properly assigned Certificate of Title as herein
   required shall be guilty of a misdemeanor and
   upon conviction shall be fined in any sum not
   exceeding Two Hundred Dollars ($200)."
         The language of Article 1434, V.P.C., above, provides
that 'no person shall sell any used or second-hand vehicle re-
quired to be registered unless .... said vehicle .... has been
duly registered for the current year .... provided, however, a
dealer may demonstrate such motor vehicle for the purpose of sale,
trade or transfer under a dealer's license plate issued such
dealer for demonstration purposes." The quoted proviso permits
used car dealers licensed under Art. 6686, V.C.S., to transfer,
trade or sell a used motor vehicle not registered for the current
year.
         The Supreme Court in Texas Automotive Dealers AssIn.,
Inc. v. Harris County Tax Assessor-Collector, et al. 229 S.W.
2d 767,in considering the applicability of Article 1434, V.C.S.,
to automobile dealers said:
         "It is claimed that dealers are not expressly
    named as being exempt from the provisions of this
    article, and therefore they should file the transfer
    within the ten-day period. First, we notice that the
    Act expressly refers to Art. 1434, P.C., Art. 1435,
    P.C., expressly exempts dealers who have a dealer's
    license plate from the requirements that they must
     registersa motor vehicle and have the current,,year's
    license receipt before he can sell the car....
         II..........

         "Since the Legislature by the language of Art. 1434
    and by references.in Art. 1435 excepts dealers who
    have dealers' license from the provisions of the law
    requiring them to license their used or secondhand
    cars or secure Certificate of Title thereto, we hold
    they are excepted from the requirement of filing the
    license registration receipts and Certificate of
    Title applications for transfer within the ten-day
-




    Hon. Homer P. Garrison, Jr., page 3        v-1073


        period provided In Art. 1435 and therefore are
        not liable for penalties for failure so to do."
             Your first question is therefore answered in the affirm-
    ative.

             The answer to your second question lies in Article
    6686, V.C.S., which reads, In part, as follows:
             "Each dealer holding a dealer's license
        may issue temporary cardboard numbers using such
        dealers' number thereon which may be used by any
        person, dealer, or manufacturer purchasing a
        motor vehicle, trailer, or semitrailer. Such
        person purchasing a motor vehicle, trailer, or
        semi-trailer from a manufacturer or dealer may
        use such cardboard number for a reasonable
        le th of time but in no case to exceed ten
          0 days after such purchase is made. Any
        (17
        dealer or manufacturer may use such cardboard
        license plate for the purpose of operating or
        conveying a motor vehicle, trailer, or semi-
        trailer, from his place of business in one part
        of the State to his place of business in another
        part of the State, and for the purpose of oper-
        ating or conveying a motor vehicle, trailer, or
        semi-trailer from the point where it is unloaded
        to his place of business, and may also use such
        cardboard number in transporting a motor vehicle,
        trailer, or semi-trailer from the State line to
         his place of business. The form of such card-
        board number shall be fjrescribedby the Depart-
        ment of Public Safety.
             Article 6686, Sec. (b), permits a   person to use tem-
    porary cardboard numbers issued by the dealer holding the dls-
    tinguishing dealer's license plate number. However, the purchaser
    may use the number for only a reasonable time, not to exceed ten
    (10) days after the date of the purchase, and thereafter the
    vehicle must be registered in accordance with the registration
    statutes.
             In Texas Automotive Dealers Ass'n., Inc. v. Harris CountY
    Tax Assessor-Collector, et al., supra, the court said:
             "Art. 6686, Revised Civil Statutes, 1925, as
        amended, provides who may secure dealer's license,
        and provides 'Any ++* or dealer in motor vehicles
        in this state may, instead of registering each
        vehicle he may wish to show or demonstrate upon
Hon. Homer P. Garrison, Jr., page 4           VT1073


    the public highway,' may apply for and secure a dealer's
    license plate to be attached to such motor vehicle.
    This specifically exempts the dealer from procuring
    a current year's license registration receipt before
    he may sell the vehicle. Also paragraph (9 of such
    article DrOVideS that the dealer may issue temvorars
    cardboard numbers, using such dealer's number,k
    any nerson purchasing a motor vehicle from the dealer,
    and such ourchaser may use such dealer's cardboard
    number for ten days... ." (Emphasis supplled)
         We are therefore of the opinion that a non-dealer pur-
chaser could use temporary cardboard numbers issued by the dealer
for a period not to exceed ten days.
                         SUMMARY
         A licensed used car dealer is exempted
    from the provisions of Article 1434, V.P.C.,
    as amended, and therefore can sell motor ve-
    hicles not registered for the current year in
    Texas. A non-dealer purchaser of a used car
    can use the temporary cardboard numbers issued
    by the dealer for a period not to exceed ten
                Article 1434, V.P.C.; Art. 6686,
    E!   ~,8~*v.c.s . Texas Automotive Dealers
    Ass'n., inc. v.'iarrls County Tax Assessor-
    Collector, et al*, (Sup. Ct.) 229 S.W. 2d 787.
                            Yours very truly,
                            PRICE DANIEL
                            Attorney General

                            By     s/James E. Ferguson
                                     James E. Ferguson
                                     Assistant
JEF/rt:db:wc
APPROVED:
Ned HcDanFel
State Affalrs DivisFon
Charles D. Mathews
Executive Assistant